Exhibit 10.4

 

SCBT FINANCIAL CORPORATION

2004 STOCK INCENTIVE PLAN

 

AMENDMENT NO. 1

ADOPTED BY THE BOARD OF DIRECTORS

December 18, 2008

 

First, the Board amended the definition of “Fair Market Value” found in
Article I by deleting it in its entirety and replacing it with the following:

 

Fair Market Value per share of Common Stock on any relevant date shall be
determined by the Committee in compliance with Section 409A of the Code or in
the case of an Incentive Stock Option, in compliance with Section 422 of the
Code, in accordance with the following provisions:

 

(i)      If the Common Stock is at the time neither listed on any Stock Exchange
nor traded on The Nasdaq National Market, then the Fair Market Value shall be
determined by the Committee after taking into account such factors as the
Committee shall deem appropriate.

 

(ii)     If the Common Stock is at the time traded on The Nasdaq National
Market, then the Fair Market Value shall be the closing sales price per share of
Common Stock on the date in question (or, if there is no closing sales price on
such day, on the next preceding business day on which there is a closing sales
price), as such price is reported by the National Association of Securities
Dealers on The Nasdaq National Market.

 

(iii)  If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing sales price per share of Common Stock on
the date in question (or, if there is no closing sales price on such day, on the
next preceding business day on which there is a closing sales price) on the
Stock Exchange determined by the Committee to be the primary market for the
Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange.

 

Second, the Board amended Article IX by deleting it in its entirety and
replacing it with the following:

 

ADJUSTMENT UPON CHANGE IN COMMON STOCK

 

In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, statutory share exchange,
consolidation, split-up, spin-off, or other combination or exchange of shares),
the Committee may make such adjustments as are necessary to preserve the
benefits or potential benefits of Grants and Awards under the Plan. Action by
the Committee may

 

--------------------------------------------------------------------------------


 

include: (i) adjustment of the number and kind of shares which may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Grants and Awards; (iii) adjustment of the Exercise Price of
outstanding Options and SARs; and (iv) any other adjustments that the Committee
determines to be equitable; provided, however, that, with respect to incentive
stock options, such adjustment shall be made in accordance with
Section 424(h) of the Code unless the Committee determines otherwise, and with
respect to Grants and Awards other than incentive stock options, such adjustment
shall be made in accordance with Section 409A of the Code. Any determination
made under this Article IX by the Committee shall be final and conclusive.

 

Third, the Board adopted, and made an integral part of the Plan, Article XI,
Section 11.9 to read as follows:

 

11.9         Amendment to Meet the Requirements of Code Section 409A.  It is
intended that this Plan and any Grants or Awards made or issued under this Plan
comply with or meet an exemption from Section 409A of the Code, so that the
income inclusion provisions of Code Section 409A(a)(1) do not apply to a
Participant. Participant acknowledges that the Board and/or Committee shall have
the sole discretion and authority to amend the Plan and any Grants or Awards
hereunder including, but not limited to, increasing the Exercise Price and/or
changing the exercise period, payment periods, or restrictions of any Option in
the event that the Fair Market Value of the Common Stock is subsequently
determined to be greater than the Exercise Price initially established at the
time of grant or award, to the extent necessary to cause the Plan or such Grants
or Awards to comply with the provisions of Code Section 409A. Such amendment may
be retroactive to the extent permitted by Section 409A of the Code, and shall
not require the consent of the Participant.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to the Plan to be
executed as of December 30, 2008 in accordance with the authority provided by
the Board of Directors.

 

 

 

SCBT FINANCIAL CORPORATION         (SEAL)

 

 

 

By:

 

 

 

Name: Renee R. Brooks

 

 

Title: Secretary

 

--------------------------------------------------------------------------------